                 UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10121-RGS

                              LORA LUPINE

                                     v.

                           CPA CORPORATION

                                  ORDER

                             February 5, 2020

STEARNS, D.J.

     Plaintiff Lora Lupine’s document entitled “Affidavit” (Dkt No. 4) is

construed as a motion to proceed in forma pauperis and for appointment of

pro bono counsel. The motion is hereby DENIED without prejudice as it is

not signed by Lupine, but rather filed by Margaret Powell, who is not a party

to this action. It is FURTHER ORDERED that to the extent Lupine intends

to proceed she must by February 27, 2020 either: (a) pay the $400 filing and

administrative fee, or (b) file a motion to proceed in forma pauperis. The

Clerk is directed to provide an AO Form 240 for Lupine’s use.

     Lupine’s motion for an injunction (Dkt. No. 2) is hereby DENIED

without prejudice because she failed to support the request with “a

memorandum of reasons, including citation of supporting authorities, why

the motion should be granted.” D. Mass. Local Rule 7.1(b)(1). Lupine also
failed to include “[a]ffidavits and other documents setting forth or

evidencing facts on which the motion is based.”

      Lastly, “[i]t is black-letter law that a federal court has an obligation to

inquire sua sponte into its own subject matter jurisdiction.” McCulloch v.

Velez, 364 F.3d 1, 5 (1st Cir. 2004); see also Fed. R. Civ. P. 12(h)(3) (“If the

court determines at any time that it lacks subject matter jurisdiction, the

court must dismiss the action.”). Pursuant to Rule 8 of the Federal Rules of

Civil Procedure, Lupine is required to make “a short and plain statement of

the grounds for the court’s jurisdiction.” Lupine has not identified a federal

claim, nor has she set forth a basis for diversity jurisdiction under 28 U.S.C.

§1332. Accordingly, the court will permit Lupine to file, no later than

February 27, 2020 a memorandum with the court showing cause why this

action should not be dismissed for lack of subject matter jurisdiction. Failure

to comply with this Order will result in dismissal of this action.


                                     SO ORDERED.


                                     RICHARD G. STEARNS_________
                                     UNITED STATES DISTRICT JUDGE




                                       2
